  Case 3:19-ap-03051-SHB         Doc 40 Filed 10/26/20 Entered 10/26/20 15:54:09       Desc
                                 Main Document    Page 1 of 3




SO ORDERED.
SIGNED this 26th day of October, 2020


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




   _____________________________________________________________



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                 NORTHERN DIVISION


  IN RE:
                                                    Case No. 3:19-bk-33166-SHB
  KATHY LENORA IVEY a/k/a KATHY IVEY-               Chapter 7
  ANNIS,

       Debtor.


  ANN MOSTOLLER, as Chapter 7 Trustee,

       Plaintiff,

  v.                                                Adversary No. 3:19-ap-03051-SHB

  MR. COOPER a/k/a NATIONSTAR MORTGAGE
  LLC, SOVEREIGN LENDING GROUP, INC., and
  MORTGAGE ELECTRONIC REGISTRATION
  SYSTEMS, INC.

       Defendants.


                        JUDGMENT IN AN ADVERSARY PROCEEDING

           On October 21, 2020, this Court entered a Final Consent Order in the above-styled


                                               1
Case 3:19-ap-03051-SHB         Doc 40 Filed 10/26/20 Entered 10/26/20 15:54:09            Desc
                               Main Document    Page 2 of 3



adversary proceeding. [Doc. 36]. Judgment is hereby entered in accordance with the terms of the

Final Consent Order pursuant to Fed. R. Civ. P. 58, made applicable to this proceeding by Fed.

R. Bankr. P. 7058. The parties shall bear their own costs.

                                               ###

CONSENTED TO:

/s/ Bret J. Chaness
BRET J. CHANESS (BPR # 31643)
RUBIN LUBLIN TN, PLLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, Georgia 30071
(678) 281-2730 (Telephone)
(404) 921-9016 (Facsimile)
bchaness@rubinlublin.com
Attorney for Nationstar Mortgage LLC d/b/a Mr. Cooper
and Mortgage Electronic Registration Systems, Inc.

BONE MCALLESTER NORTON PLLC

/s/ Sean C. Kirk (by BJC w/ permission)
Sean C. Kirk (BPR No. 22878)
511 Union Street, Suite 1600
Nashville, Tennessee 37219
(615) 238-6307 Phone
(615) 238-6301 Facsimile
Email: skirk@bonelaw.com

and

Albena Petrakov, Esq.
OFFIT KURMAN, P.A.
10 East 40th Street
New York, New York 10016
Telephone: (212) 545-1900
Facsimile: (212) 545-1656
Email: apetrakov@offitkurman.com
Counsel for Sovereign Lending Group, Inc.




                                                2
Case 3:19-ap-03051-SHB     Doc 40 Filed 10/26/20 Entered 10/26/20 15:54:09   Desc
                           Main Document    Page 3 of 3



/s/ Ann Mostoller (by BJC w/ permission)
Ann Mostoller, #001146
Attorney for Trustee
Mostoller, Stulberg, Whitfield & Allen
136 South Illinois Avenue, Suite 104
Oak Ridge, TN 37830
(865) 482-4466
bdavis@msw-law.com




                                           3
